Title: To Thomas Jefferson from Jonathan Williams, 12 June 1807
From: Williams, Jonathan
To: Jefferson, Thomas


                        
                            Sir
                            
                            West Point June 12. 1807
                        
                        Knowing by a communication you honoured me with sometime since, that you held Capt Mansfields majority open
                            for his return to my Corps; I cannot deviate from propriety, in transmitting for your consideration a Copy of a
                            confidential Letter just received from him, and of my answer.
                        It has been so generally circulated through the medium of Newspapers, that you intend to retire from Office,
                            at the end of the present Term, that I cannot conceal my ardent Wish for your carrying with you, among the other Honours
                            you have obtained in the Execution of your high office, the applauses of a gratefull Country for having established a
                            national academy on such an extensive and advantageous Scale, as to ensure, that whatever future armies the public safety
                            & honour may require shall be officered by men well educated in every branch of military Science.
                        I have Sir devoted my Life to this object, and so far as my limited abilities and Station will permit, I
                            shall esteem myself highly honoured by being allowed to contribute every aid in my Power. 
                  I have the honour to be with the
                            highest respect Your most faithfull & devoted Servant
                        
                            Jon Williams
                            
                            Lt Col Comdt of Engineers
                        
                    